Citation Nr: 9923264	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  95-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
granted for the veteran's service-connected post-operative 
residuals of a left medial meniscectomy.  

2.  The propriety of the initial 10 percent evaluation 
granted for the veteran's service-connected post-operative 
residuals of a right medial meniscectomy.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active duty in September 1993 with 
more than 20 years of service.

This appeal arises from a May 1994 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
the post-operative residuals of a left and right medial 
meniscectomy, assigning 10 percent evaluations, respectively.  
The veteran disagreed with the evaluations assigned and the 
present appeal ensued.  

The Board of Veterans' Appeals (Board) remanded the instant 
claims in January 1997 for further development.  In 
October 1997, the veteran requested that his claims folder be 
transferred to the San Diego, California RO.  

It appears that the veteran may be raising the issue of 
entitlement to a total disability rating based upon 
individual unemployability.  This issue is not presently 
before the Board and is referred to the RO for further 
consideration.  

This case is now ready for appellate review.  


FINDING OF FACT

The veteran's post-operative residuals of a right and left 
meniscectomy are productive of chronic pain and occasional 
effusion; marked knee disability, extension limited to 
20 degrees, flexion limited 15 degrees, severe subluxation or 
lateral instability or knee ankylosis is not shown.  




CONCLUSION OF LAW

The criteria for a 20 percent evaluation for both the left 
and right post-operative residuals of medial meniscectomy are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261, 5262 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is important to note that the veteran's 
claims for ratings in excess of the 10 percent evaluations 
provided for his service-connected post-operative residuals 
of left and right medial meniscectomies are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims that are plausible.  In this case, the 
veteran has asserted that his post-operative residuals of 
left and right medial meniscectomies are more severe than 
currently evaluated; thus, his claims for increases are well 
grounded.  The Board also is satisfied that all relevant 
facts have been properly developed.  He has undergone VA 
examinations and associated with the claims folder are 
inpatient and outpatient VA treatment records as well as 
treatment records from his private physicians.  Pursuant to 
the Board's remand in January 1997, the veteran was again 
examined by VA in January 1998.  The record is now complete; 
there is no further obligation to assist the veteran in the 
development of his claims as mandated by 38 U.S.C.A. 
§ 5107(a).  

In a rating decision of May 1994, the RO granted service 
connection for post-operative residuals of a left and right 
medial meniscectomy, both determined to be 10 percent 
disabling, effective from October 1993.  The RO has 
considered all of the evidence of record, as required by 
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has 
reviewed the claims folder and any additional medical 
evidence presented, including reevaluation of the veteran's 
disability in January 1998.  The veteran's evaluation for 
these knee disabilities has remained the same throughout this 
appeal.  The veteran now asserts that the 10 percent 
evaluations for both knees do not properly reflect the level 
of disability exhibited by these service-connected disorders.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for post-operative residuals of left 
and right medial meniscectomies, rated under the provisions 
of Diagnostic Code 5257.  These disabilities are evaluated as 
10 percent disabling, considered as slight knee impairment.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 592 (1991). 

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  

The veteran underwent a VA general medical examination in 
November 1993.  It was noted that he had a torn medial 
meniscus of the right knee, requiring multiple surgical 
procedures.  He also related a left knee cartilage tear in 
the past, requiring surgical intervention.  Physical 
examination revealed that the veteran had normal gait and 
posture.  Musculoskeletal examination revealed surgical scars 
of both knees, with the right knee being somewhat tender to 
stress.  Otherwise, the musculoskeletal examination was 
unremarkable.  Orthopedic examination was recommended.  The 
pertinent diagnosis was chronic right and left knee pain.  

A VA orthopedic examination was also performed in 
November 1993.  During this examination, the veteran related 
that he had five surgeries on both knees; three on the right 
and two on the left.  He stated that he first began noticing 
problems in 1979, with jogging, primarily with pain of the 
medial aspect of the joint and popping.  He was evaluated and 
underwent arthroscopy and removal of the cartilage.  He 
subsequently underwent removal of cartilage again in 1990, of 
the left knee.  He had no problems since that time with the 
left knee.  He began to have similar problems of the right 
knee in 1985, and underwent the removal of torn cartilages he 
was told in 1985, 1987, and 1989, all arthroscopically.  At 
the time of the examination, he noticed some popping, but no 
locking of the right knee.  He had achy-type pain, mainly in 
the medial aspect of the knee.  He noted no giving way or 
instability.  He was taking Feldene, and occasionally used 
Ben-Gay; he did not use a brace.  Physical examination of the 
knees revealed multiple surgical scars of both knees.  He 
appeared to have a medial meniscectomy scar over the left 
knee and arthroscopy portals on the right knee.  He had 
crepitance throughout range of motion in both knees, 
primarily the patellofemoral joints.  He did have some mild 
medial opening with valgus stress on the left.  The 
examination on the right was completely stable.  He had no 
other instability noted in either the AP or medial lateral 
planes of either knee.  He did have some medial joint line 
pain on the right knee.  There was no specific effusion.  He 
had no patellofemoral pain on examination.  He had no joint 
line tenderness of the left knee.  X-ray examination of the 
right knee was negative.  The diagnostic impressions were 
history of bilateral knee problems with multiple cartilage 
removals by history.  The veteran appeared to have a chronic 
problem with both knees. He appeared to have recurrence of 
his previous symptoms with his right knee, which the examiner 
stated could indicate a degenerative process.  The examiner 
related that the veteran certainly would develop degenerative 
arthritis of the left knee if he underwent a complete medial 
meniscectomy as appeared by the surgical scar.  

The veteran was seen on an outpatient treatment basis by VA 
in January 1994.  He complained of increased right knee pain.  
Physical examination revealed medial joint line pain with no 
effusion.  There was no valgus/varus instability.  Lachmann's 
test was negative.  Arthroscopy of the right knee was planned 
for later that month.  

In January 1994, the veteran underwent arthroscopic surgery 
of the right knee at the VA Medical Center.  It was noted 
that he had a history of right knee pain with rest and 
exertion.  He reported that he had three arthroscopic 
examinations of the right knee, occurring in 1985, 1987, and 
1989.  He complained of intermittent pain in the medial knee 
and was admitted for suspected injury to his medial meniscus.  
Arthroscopic surgery was significant for medial degenerative 
posterior horn meniscus of the right knee with flap tear 
articular cartilage superolateral aspect.  He underwent 
debridement arthroscopically and tolerated the procedure 
well.  

Later that month, he underwent VA outpatient treatment 
follow-up after the right knee arthroscopy.  Physical 
examination revealed three well-healed surgical scars.  Range 
of motion was accomplished from 0 to 120 degrees.  There was 
no effusion and the right knee was considered stable.  The 
examiner indicated that the veteran could use a cane if 
necessary and was to return to the clinic in March 1994.  In 
March 1994, he was seen for the follow-up of the right knee 
arthroscopy.  He complained of mild intermittent aches, 
otherwise, he was without complaints.  Physical examination 
revealed full range of motion accomplished from 
0 to 120 degrees.  The right knee had good stability and 
there was no joint line tenderness, effusion, swelling or 
gross deformity.  He was instructed to use a cane if needed, 
increase activity as tolerated and return to the clinic as 
needed.

VA outpatient treatment records from May 1994 to 
December 1994 were associated with the claims folder.  These 
records reflect that the veteran was seen in October 1994 
complaining of pain in both knees of 12 months' duration.  In 
December 1994, he was seen with bilateral knee pain and a 
request for a left knee arthroscopy.  Physical examination 
revealed no atrophy, effusion, apprehension, instability or 
crepitus.  He had full range of knee motion.  The diagnoses 
were right degenerative meniscus tear, patellar flap tear and 
left knee old meniscus tear.  The examiner instructed 
conservative treatment and to return to the clinic in six 
months.  

VA outpatient treatment records of January and February 1996 
were associated with the claims folder.  In January 1996, it 
was noted that the veteran had frequent torn ligaments of the 
right knee with pain at the time of examination that was 
worse.  He noted that he had been using heat.  Physical 
examination noted that the veteran's right knee was painful 
to palpation over the medial aspect with mild swelling 
present.  The examiner stated that the veteran walked well, 
with only a little pain noted on ambulation.  The diagnostic 
impression was torn ligament of the right knee.  He was given 
Motrin and told to return if the pain was worse and to 
follow-up with the orthopedic clinic.  In February 1996, he 
was seen for bilateral knee pain, status post meniscectomy.  
Physical examination revealed no effusion and the knees were 
stable.  X-rays of May 1995 showed no significant joint space 
loss. The diagnosis was early degenerative joint disease of 
both knees.  He was instructed to return to the clinic in six 
months.  

The veteran underwent VA examination in April 1996.  He 
complained of continued pain in both knees.  He stated that 
he had sharp pain in his left knee with turning and twisting 
movements.  This was aggravated with weather changes and 
prolonged activities.  He had no relief with Motrin or other 
nonsteroidals.  He denied swelling or locking.  He did 
complain of intermittent episodes of giving way.  He 
complained of pain in his right knee which occasionally 
radiated down to his foot.  He also had an occasional 
tingling sensation.  He denied aggravation with increased 
activity or barometric pressure changes.  He denied swelling, 
locking or giving way of the right knee.  He still had 
intermittent pain which he believed limited his activities.  
Physical examination revealed no swelling of the left or 
right knee.  The left knee had well-healed scars consistent 
with previous arthroscopies.  Range of motion of the left 
knee was accomplished from 0 to 115 degrees.  He had some 
tenderness to compression of the patella.  He was minimally 
tender to palpation over the mediolateral joint line.  The 
left knee was stable to valgus/varus stresses.  McMurray's 
and pivot-shift examinations were negative.  The right knee 
had no evidence of effusion.  He had no pain with compression 
of the patella.  He was nontender to palpation over the 
mediolateral joint line.  There was no evidence of 
instability to varus/valgus stresses.  Range of motion of the 
right knee was 0 to 120 degrees.  McMurray's and pivot-shift 
examinations were negative.  Both lower extremities were 
neurovascularly intact.  X-ray examination showed minimal 
degenerative change in the medial compartment of both knees.  
The diagnostic impression was post-traumatic degenerative 
changes of both knees, following repeated knee injuries, 
previously with knee arthroscopy and debridement of meniscal 
tear.  

In May 1996, the veteran was seen by Emily E. Heid, MD.  He 
complained of pain that was similar to pain he had all along.  
He also complained of tingling and burning that went down the 
medial aspect of his right leg into his toe but did not go 
above the knee.  This occurred at the medial jointline.  He 
complained that this had occurred for seven to eight months 
and began to get worse.  It did not change with position and 
was bad on sitting, standing, and lying down but seemed to 
get worse when he held his leg out straight or he was 
driving.  He had night pain that occurred in his left knee 
that was sharp and catching.  He was not weak and the 
numbness and tingling was in his right knee only.  Physical 
examination showed his gait and toe raise were also normal.  
His strength examination and reflexes in the lower 
extremities were normal.  Straight leg raising test was 
negative.  Left knee had some medial jointline tenderness.  
He had full range of motion.  Lachmann's test was negative.  
McMurray's test caused pain in the medial region of the knee.  
The right knee was tender along the medial jointline.  The 
right knee had a little more play than the left side but he 
had a firm end point.  He had full range of motion and pain 
on the medial aspect of the right knee with McMurray's 
maneuver.  X-rays did not reveal any severe degenerative 
changes.  There was some narrowing of the medial 
compartments, bilaterally.  He had effusion of the right 
knee.  The impression of Dr. Heid was that based on the 
veteran's history and symptoms, he probably had early 
degenerative arthritis of the medial compartment of both 
knees.  She stated that they would try Cortisone injection 
and some Relafen.  If he did not get better, she would 
consider arthroscopy.  She also stated that the veteran may 
benefit from high tibia osteotomy (HTO) down the road.  At 
the time of the examination, she did not see enough evidence 
to proceed with the HTO.  

The veteran saw Dr. Heid again in July 1996. She noted that 
the cortisone injection did not help with the veteran's knee.  
She suggested a MRI of the right knee prior to considering 
another arthroscopy as he had already had three arthroscopies 
and return of the pain.  She told the veteran that his knee 
condition may very well be arthritic in nature.  She did not 
believe that the knee condition was bad enough to proceed 
with an HTO or knee replacement.  Later that month, he 
returned to Dr. Heid's office for the results of his MRI.  
She did not have the final report available, but there was a 
question of a tear of the posterior horn of the veteran's 
medial meniscus.  He stated that his knee hurt so bad that 
even though he had four scopes on his knee, he was willing to 
undergo another to clean out what they could and to assess 
the degree of arthritis.  Later that month, Dr. Heid had a 
phone conversation with the veteran and told him that she had 
discussed his condition with her partners and after more 
thought, did not really think it was in the veteran's best 
interest to have another arthroscopy performed on his knee.  
She told him that she wanted him to see another physician 
regarding the radiating pain and also a physician for pain 
management.  

In July 1996, the veteran underwent a MRI of the right knee 
at Moncrief Army Community Hospital.  The impression was 
posterior horn medial meniscus tear, question intrasubstance 
abnormality within the posterior cruciate ligament and 
foreign bodies versus bony excrescences located within the 
knee.  

In August 1996, Bret J. Warner, MD, a neurologist, sent a 
letter to Dr. Heid regarding referral of the veteran for a 
burning sensation which he felt to be deep in his right knee.  
Neurological examination was normal.  Dr. Warner stated that 
there was no reason to believe that the veteran had radicular 
pain and there was no evidence of peripheral neuropathy.   

Also associated with the claims folder were the veteran's 
medical records from Dr. Warner from September 1996 to 
October 1996.  These records show no neurologic problems and 
that Dr. Warner considered the veteran's pain to be arthritic 
type.  

VA outpatient treatment records from October 1996 to 
January 1997 were associated with the claims folder.  The 
veteran was seen for bilateral knee pain.  He had been on 
multiple nonsteroidal medication (Clinoril, Feldene, 
Naprosyn, Motrin) with no relief.  He was seen in the 
orthopedic clinic in April 1996 and diagnosed with 
degenerative joint disease and placed on Tylenol at night.  
He also tried Zostrix cream without relief.  At the time of 
the examination, he had intermittent, sharp pains in both 
knees that lasted only a few minutes each time.  Pain 
occurred primarily on extended walking or sitting.  The 
veteran wished to be referred to the orthopedic clinic for 
possible arthroscopy.  He also indicated pain in the right 
knee radiated to the right great toe.  Physical examination 
revealed no erythema, edema, effusion or heat.  There was no 
joint laxity.  There was full range of motion, bilaterally, 
with pain over the medial jointline on extension.  There was 
crepitus, bilaterally.  There was no deformity, edema or 
tenderness.  The assessment was degenerative joint disease.  
He was instructed to continue use of Tylenol and a 
consultation to the orthopedic clinic was made.  In 
December 1996, he was seen with chronic pain in both knees.  
It was noted that he had an appointment pending with the 
orthopedic clinic in March 1997 and was requesting that the 
appointment be moved up or another means of pain relief be 
provided.  Physical examination revealed chronic bony 
enlargement of both knees.  There was no heat, edema, 
erythema or joint line laxity.  There was full range of 
motion, bilaterally, with crepitus of the right knee.  The 
diagnostic impression was degenerative joint disease.  Motrin 
and Tylenol were provided and a consultation was made to the 
orthopedic clinic to reschedule the appointment.  In 
January 1997, he was seen in the orthopedic clinic.  His 
knees had normal range of motion, no pain, no effusion and 
stable valgus and varus stresses.  The veteran would not 
consider surgery.  The examiner planned conservative 
treatment of physical therapy and nonsteroidal medications.  
He was told to return to the clinic in six months.  

The veteran underwent VA examination in March 1997.  He 
complained of bilateral knee pain and swelling.  He 
occasionally had feelings of instability.  The right knee was 
noted to be slightly worse than the left.  He also complained 
of pain at night and with any weather changes.  He had 
multiple debridements of meniscal tears during different 
surgeries.  He used hinged braces of both knees.  Physical 
examination revealed range of motion of the right knee from 
0 to 120 degrees with no evidence of effusion.  There were 
well-healed scars that were not disfiguring.  There was some 
mild joint line tenderness.  There was a significant amount 
of patellofemoral crepitations that were both audible and 
palpable.  He had negative patellar grind and negative 
patellar apprehension sign.  McMurray's test showed no 
evidence of pathology.  There was no evidence of anterior 
cruciate ligament (ACL) deficiency.  There was negative 
Lachmann's test and negative anterior drawer test.  There was 
no evidence of varus/valgus instability.  There was no 
evidence of weakened movement or excess fatigability of 
either knee.  There was no evidence of incoordination.  He 
walked with a normal gait without lateral thrust.  His muscle 
tone and bulk were excellent and his thigh calf measurements 
were symmetric.  The remainder of the neurologic examination 
was essentially normal.  The left knee had a range of motion 
of 0 to 125 degrees.  There was no effusion and there was a 
4 centimeter medical incision that was well-healed and 
totally benign in appearance.  He had medial joint line 
tenderness of the left knee with no evidence of McMurray's 
sign.  There was no varus/valgus instability.  He did have 
significant patellofemoral crepitation which was audible and 
palpable.  He had no evidence of apprehension or patellar 
grind being positive.  He had no evidence of ACL deficiency.  
Both lower extremities had normal neurovascular examinations.  
The examiner noted that the veteran had x-rays of April 1996 
which revealed mild degenerative changes with medial joint 
space decrease as well as mild spur formation findings in the 
femoral condyle.  The impression was status post multiple 
knee procedures, bilaterally, with multiple meniscal injuries 
and early degenerative changes, confirmed both on physical 
examination as well as x-ray studies and mild chondromalacia 
patella, bilaterally.  

The veteran was also seen in the VA clinic in March 1997 for 
chronic pain in the left knees.  He also complained that he 
was awakened at night with knee pain that had become worse 
over the past two months.  It was noted that he wore a metal 
brace on the right knee.  There was no limp.  Examination of 
both knees revealed they were cool and without fluid.  All 
ligaments were intact with no laxity.  There was full range 
of motion of both knees.  There was mild subpatellar 
crepitus, bilaterally.  The assessment was degenerative 
disease of the bone cartilages.  He was instructed to 
continue Naproxen and acetaminophen and minimize ambulation 
and standing.  

Pursuant to the Board's January 1997 remand, the veteran 
underwent VA examination January 1998.  The veteran gave the 
examiner an extensive medical history; however, the examiner 
stated that despite the veteran's numerous protestations, he 
did pretty well on evaluation.  He walked on his heels and 
toes and there was no limp.  He squatted well and his heels 
almost touched his buttocks.  He did 10 toe raising exercises 
on the left and right with equal speed and facility.  There 
was no sign of weakness.  He stated that he had pain in the 
right knee joint while performing the toe-rising exercises.  
There was no pain in the left knee joint while performing 
these exercises.  The knees were stable and the cruciates and 
collaterals were intact.  There was no effusion in either 
knee joint.  The patellar-grinding knee test was positive in 
both knee joints.  The McMurray's, pivot-shift and Lachman 
signs were all negative.  Range of motion of each knee joint 
revealed 0 degrees of extension and 145 degrees of flexion 
with the heels lacking one inch of coming to the buttocks.  
There was no pain on extension with either knee joint.  There 
was slight pain on flexion with both knee joints.  X-ray 
examination of both knees showed minimal lipping of the 
tibial spines.  The knees were otherwise unremarkable with no 
surgical hardware evident.  The diagnoses were internal 
derangement of the right knee joint with meniscus tears.  He 
had four operations, all arthroscopic procedures.  These have 
demonstrated the tear of the medial meniscus.  It was trimmed 
on four occasions.  The most recent arthroscopic procedure 
was in 1994 and he was told that there were severe 
degenerative changes in the knee joint at that time.  These 
included damage to the articular cartilage as well as the 
menisci and signs of degenerative arthritis.  The diagnoses 
also included internal derangement of the left knee joint 
with medial meniscus tear.  This was treated first with 
diagnostic arthroscopic procedure and then secondarily with 
an arthroscopic and open operation.  The examiner noted that 
the veteran had no evidence of weakness.  He had no 
fatigability or incoordination.  There was no limitation of 
motion and he did not find painful motion.  The veteran told 
the examiner that his knees flare-up from time to time and 
the pain became worse; the examiner stated that he had not 
seen the veteran during that time.  According to the veteran, 
his knee had painful motion when there was a flare-up.  The 
examiner stated that he was unable to comment on the 
additional range of motion lost during these flare-ups.  
There was no comment by the veteran as to whether there was 
real limitation of motion during these painful flare-ups.  
The examiner also stated that the veteran's knee joints on 
physical examination were not grossly abnormal.  They did not 
exhibit a great deal of limitation of motion, painful motion, 
weakness or fatigue.  The knee joints appeared, according to 
the examiner, better than the veteran commented upon.  The 
examiner stated that the veteran indicated that he did not 
believed he would be able to continue with gainful employment 
if the knee joints continued to be as painful as they were at 
the time of the examination.  

VA outpatient treatment records dated from November 1997 to 
March 1998 are associated with the claims folder.  In 
November 1997, the veteran continued to complain of bilateral 
knee pain with trouble climbing stairs.  There was no 
effusion and range of motion was 0 to 130 degrees, 
bilaterally.  There was medial joint line pain noted.  It was 
noted that x-rays showed mild degenerative joint disease.  In 
December 1997, he complained of chronic right knee pain.  He 
related that the pain was sharp, constant and on the medial 
joint line.  There was no weakness, popping or locking.  In 
March 1998, he continued complaints of bilateral knee pain.  
He was given a follow-up appointment to discuss pain 
referral, braces and surgery.  

The veteran's bilateral knee disability currently is 
evaluated as 10 percent for each knee, under the provisions 
of Diagnostic Code 5257 of the VA's Schedule for Rating 
Disabilities.  38 C.F.R. § 4.71a.  Under DC 5257, a 
10 percent evaluation contemplates mild subluxation or 
lateral instability.  A 20 percent evaluation contemplates 
moderate subluxation or lateral instability.  To warrant a 
30 percent evaluation, severe subluxation or lateral 
instability must be shown. 

It is also important to note that on several occasions, the 
veteran has been diagnosed with bilateral degenerative joint 
disease.  Such a finding was confirmed on x-rays taken in 
conjunction with the April 1996 VA examination, following 
which the examiner diagnosed post traumatic degenerative 
changes of both knees.  Therefore, it is also appropriate to 
rate the veteran under Diagnostic Code 5003.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (prescribing that arthritis due to 
trauma, substantiated by x-ray findings, should be evaluated 
as degenerative arthritis).  Limitation of motion must 
objectively be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

As regards evaluation on the basis of limitation of motion, 
the Board notes that the veteran has consistently exhibited 
full motion on extension and flexion has been limited to 115 
degrees (in April 1996) and, most recently, he accomplished 
flexion to 145 degrees, with pain on extreme motion (in March 
1998).  When compared with standard range of knee motion (0 
to 140 degrees, see 38 C.F.R. § 4.71, Plate II), the 
veteran's knee motions, even considering his complaints of 
pain, are not shown to be more than slight.  More 
significantly, such findings do not meet the minimum criteria 
for a compensable (10 percent) evaluation under either 
Diagnostic Code 5260 (requiring flexion limited to 45 degrees 
or less) or 5261 (requiring extension limited to 10 degrees 
or more).  However, consistent with the premise that painful 
motion warrants at least the minimum compensable evaluation 
for the joint (see 38 C.F.R. § 4.59), a 10 percent evaluation 
is possible under the provisions of Diagnostic Code 5003.  

The veteran also may warrant separate ratings for arthritis 
and instability.  In this regard, the Board would point out 
that, in a precedent opinion, the General Counsel of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held that separate 
ratings are only warranted in such cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Diagnostic Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his arthritis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998). 

Although the veteran is presently evaluated under Diagnostic 
Code 5257 for recurrent subluxation or lateral instability, 
there is no medical evidence of instability or subluxation, 
necessary to warrant a compensable evaluation.  

Additionally, the veteran's limitation of motion in neither 
knee meets the criteria for a zero-percent rating under 
Diagnostic Codes 5260 or 5261 to warrant a separate 
10 percent evaluation for arthritis.  

However, the veteran also may be evaluated under Diagnostic 
Code 5258, for dislocation of semilunar cartilage.  Under 
this diagnostic code, a 20 percent evaluation is warranted 
for frequent episodes of locking, pain and effusion into the 
joint.  

The medical evidence shows that the veteran has chronic 
complaints of pain.  He has had some effusion, but on most 
occasions, there is no evidence of effusion into the joint or 
locking.  In March 1997, the diagnosis was degenerative 
disease of the bone cartilages.  Specifically, on the most 
recent examination in January 1998, it was noted that the 
veteran's most recent arthroscopic procedure revealed that 
there was damage to the articular cartilage as well as the 
menisci and signs of degenerative arthritis.  The diagnosis 
was internal derangement of the knee joint, bilaterally.  
Based on the foregoing, which shows numerous complaints of 
pain and evidence on occasion of effusion, an increased 
evaluation to 20 percent for each knee is warranted for 
dislocation of the cartilage.  This is the highest evaluation 
that the veteran is able to receive under this particular 
diagnostic code.  Although the most recent examination was 
not conducted during a flare-up of knee symptoms, the 
increased ratings assigned herein contemplate greater 
symptomatology during such episodes.

Additionally, as the veteran is to be rated under Diagnostic 
Code 5258 and 20 percent is the maximum disability rating 
available under that diagnostic code which involves 
restriction of movement caused by tears and displacements of 
the menisci, see VAOPGCPREC 9-98 (Aug. 14, 1998), 
consideration of functional loss due to pain is already 
contemplated in the rating criteria and would not lead to a 
higher evaluation  See DeLuca.  Further, the 10 percent 
possible under Diagnostic Code 5003 for painful motion is 
already contemplated in Diagnostic Code 5258.  

As noted above, there is no instability nor is a 
noncompensable level of limited motion shown, and, in the 
absence of evidence of ankylosis, or impairment of the tibia 
and fibula, there is no other schedular basis upon which to 
grant greater benefits than those awarded herein.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.


ORDER

Twenty percent evaluations for post-operative residuals of 
both the left and right medial meniscectomy are granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

